Title: To Thomas Jefferson from Thomas Law, 2 April 1806
From: Law, Thomas
To: Jefferson, Thomas


                        
                            
                        on or before 2 Apr. 1806
                     
                        
                        Mr Law presents his respects to Mr. Jefferson, with the production of his    leisure hours last Summer, and which the subsaquent  agitations of Agues & Fevers have prevented him from  finishing more worthy Mr Jeffersons perusal—
                        
                            
                        
                    